Citation Nr: 1124428	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  10-22 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a service-connected bilateral hearing loss disability.

2.  Entitlement to an effective date earlier than May 19, 2008 for service connection for a bilateral hearing loss disability.

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected tinnitus.

4.  Whether new and material evidence has been submitted to reopen a previously disallowed claim for service connection for a back disability.

5.  Entitlement to service connection for arthritis of the hips, shoulders, hands, feet, and back, to include as secondary to a back disability.

6.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to a back disability.


7.  Entitlement to service connection for a thoracic spine disability, to include as secondary to a back disability.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to August 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that these claims must be remanded for further evidentiary development.

SSA records

With regard to the Veteran's claim to reopen, the Board observes that under the Veterans Claims Assistance Act of 2000 (VCAA), a limited duty to assist applies to claims to reopen.  In particular, the duty extends only to requesting evidence from any new source identified by the claimant, and not to providing a VA examination.  38 C.F.R. 3.159(c)(4)(iii).

In this regard, the Veteran has indicated that he receives Social Security Administration (SSA) disability benefits.  See the Veteran's notice of disagreement dated March 2009.  There is no indication in the record that any attempts have been made to obtain these records and, indeed, his SSA records are not currently in the claims file.  Therefore, on remand, any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

VA examination for peripheral neuropathy 

In general, in order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA regulations provide, in pertinent part, that a veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Id.

To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Wagner, supra.

The Veteran is claiming entitlement to service connection for peripheral neuropathy, which he contends is due to his military service.  See, e.g., the Veteran's claim for VA benefits dated in May 2008. 

Historically, the Veteran's September 1968 enlistment examination documents a history of crampness in the legs.  Additionally, the Veteran noted crampness in his legs on his June 1972 separation examination.  The remainder of the Veteran's service treatment records is absent complaints of or treatment for a disability manifesting in neuropathy of the lower extremities.  

There is no opinion of record that addresses whether there is clear and unmistakable evidence that the Veteran's current peripheral neuropathy of the bilateral lower extremities disability preexisted military service and, if it did, whether there is clear and unmistakable evidence that the neuropathy disability was not aggravated by service.  See 38 U.S.C.A. §§ 1111, 1153 (West 2002), 1132; 38 C.F.R. §§ 3.304(b), 3.306 (2010); Wagner, supra; VAOPGCPREC 3-2003.  Accordingly, a remand for such opinion is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA examination for thoracic and arthritis disabilities

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  The VCAA requires that VA must provide notice that informs the claimant (1) of the information and evidence not of record that is necessary to substantiate the claim, (2) of the information and evidence that VA will seek to provide, and (3) of the information and evidence that the claimant is expected to provide.  Furthermore, VA must "also request that the claimant provide any evidence in the claimant's possession that pertains to the claim." 38 U.S.C.A.    § 5103(a); 38 C.F.R. § 3.159(b) (1).

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.

The Veteran maintains that he injured his back during service when he fell off a loading platform.  See, e.g., the Veteran's claim for VA benefits dated in May 2008.  The Board notes that the Veteran's service treatment records document treatment for the Veteran's back in April 1970.  Moreover, the Board notes that the Veteran is competent to attest to experiencing a back injury during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, he is competent to report the circumstances of sustaining a back injury.  

In light of the foregoing, the Board is of the opinion that a VA examination would be probative in ascertaining whether the Veteran's thoracic spine and arthritis of the hands, hips, shoulders, fingers, and back are etiologically related to his active military service.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2010) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

TDIU

The Board observes that the Veteran has indicated that he is unemployable in part due to his service-connected bilateral hearing loss disability and tinnitus.  See a statement from the Veteran dated in May 2010.  The issue of a total disability rating for compensation based on individual unemployability (TDIU) has therefore been raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  The U.S. Court of Appeals for Veterans Claims recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Accordingly, the matter should be remanded to the RO for adjudication of the Veteran's claim for the issue of TDIU, in accordance with the holding in Rice.

Accordingly, the case is REMANDED for the following action:

1. The RO should issue a VCAA notice letter which satisfies all VCAA notice obligations with regard to the issue of entitlement to TDIU, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); and any other applicable legal precedent.

This notice letter should specifically apprise the Veteran of the evidence and information necessary to substantiate his claim for TDIU.  Also, the RO should inform the Veteran of the division of responsibility between him and VA in producing or obtaining that evidence or information.  The letter should include an explanation as to the information or evidence needed to establish a disability rating and an effective date in the event of award of the benefit sought, as outlined by the Court in Dingess/Hartman.

2. Any determination pertinent to the Veteran's claim for 
SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his peripheral neuropathy of the bilateral lower extremities and thoracic spine disabilities as well as his arthritis of the hands, shoulders, hips, fingers, and back.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a)  Provide an opinion as to whether there is clear and unmistakable evidence that the Veteran had peripheral neuropathy of the bilateral lower extremities prior to his entry onto active duty;

b)  If the VA examiner determines that the Veteran's current peripheral neuropathy disability pre-existed his military service, provide an opinion as to whether there is clear and unmistakable evidence that it was NOT aggravated to a permanent degree in either period of service beyond that which would be due to the natural progression of the disability.  

c)  If the VA examiner determines that the Veteran's peripheral neuropathy disability did not pre-exist his military service, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current peripheral neuropathy disability is etiologically related to his period of military service.  
 
d)  whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current thoracic spine disability is etiologically related to his period of military service, to include a back injury. 

e) identify any arthritis disability with respect to the Veteran's hands, shoulders, hips, fingers, or back.

f) if any arthritis disability is identified with respect to the Veteran's hands, shoulders, hips, fingers, or back, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current arthritis disability is etiologically related to his period of military service, to include a back injury.

g) whether the Veteran's service-connected disabilities prevent him from securing and following substantially gainful occupation.

The examiner should indicate in his/her report that the claims folder was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

4. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought on appeal are not granted, provide the Veteran and his representative should be furnished a supplemental statement of the case addressing this issue and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


